Citation Nr: 0514809	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied service connection for a 
right knee injury.

In August 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at an August 2004 hearing that he 
incurred his right knee injury during paratrooper training 
camp.  In his third week of training, he related that he had 
to jump out of a 34-foot tower, go down a long trolley and 
upon landing hit into an embankment.  When he hit the 
embankment he felt like his knee "turned backwards."  The 
veteran was taken to sick call bay where they bandaged his 
knee and confined him to the barracks on rest for three or 
four days.  Afterwards the veteran was told he would never be 
able to jump again and he was reassigned to the personnel 
office.  The veteran contends that his injury occurred in the 
Spring of 1955 at Fort Jackson, North Carolina.  The Board 
finds that the veteran's personnel records, including any 
records pertaining to any paratrooper training, would be 
helpful in the adjudication of the claim.

The Board also notes that, at the August 2004 hearing, the 
veteran testified that he had received treatment from: Dr. 
Horn, six to eight months after service; Dr. White, for 
hospitalization in 1995; and most recently Dr. Savage, at 
Medical Center East in Birmingham.  Additionally, in October 
2004, the veteran submitted a statement, which related that 
he had undergone surgery in October 2004 and that treatment 
records where available from Dr. Savage.  There are, however, 
no such records in the claims folder and no indication of any 
attempt by the RO to obtain such records.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to secure an examination or opinion if the evidence of record 
contains competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).

In that respect, the Board notes that the National Personnel 
Records Center, in January 2003 and June 2003, sated that the 
veteran's service medical records were unavailable.   When 
records in possession of the government cannot be located, 
the duty to assist is heightened.

In support of his claim, the veteran has submitted a November 
2000 office note from Dr. Savage, which related that the 
veteran has a long history of intermittent problems with his 
right knee that are related to a war injury when he jumped 
off a tower.  The Board finds a VA medical examination is 
required for a medical opinion as to whether the veteran has 
a right knee injury, and whether it is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must comply with all VCAA 
notice and assistance requirements.  In 
this regard, the RO must further attempt 
to obtain the veteran's personnel records 
and all other relevant records identified 
by the veteran, including:

a)	The veteran's personnel records;

b)	Records from Dr. Horn, who the 
veteran 
visited once shortly after 
discharge;

c)	The 1995 hospitalization records 
from Dr. 
White; and

d)	The records from Dr. Savage at 
Medical
Center East in Birmingham.

2.   Once all available records have been 
received and associated with the claims 
folder, the RO should schedule the 
veteran for a VA orthopedic examination 
for the purpose of determining the 
nature, etiology and approximate onset 
date of any right knee disorder that may 
currently be present. The claims folder 
must be made available to the VA medical 
examiner for review of the relevant 
documents in the claims file in 
conjunction with the examination.

A written opinion regarding the nature 
and etiology of the veteran's right knee 
disorder, with a complete rationale must 
be provided. The examining orthopedic 
physician should provide opinions on the 
following:

a) The most likely etiology of the 
veteran's current right knee 
disorder;

b) The most likely date of onset of 
the veteran's 
right knee disorder;

c) Whether it is at least as likely 
as not (a 50
 percent or greater probability) 
that the veteran's
 currently diagnosed right knee 
disorder is 
etiologically related to any injury 
or disease in
 service.

3. After the development requested above 
has been completed, the RO should again 
review the record. If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




